DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/15/2021 has been entered.
Response to Amendment
	The amendments filed on 1/15/2021 does not put the application in condition for allowance.
	Examiner withdraws all rejections in prior office action due to the amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-7, 13, 21-30, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Pena (US Pub No. 2014/0318609) in view of Jakubikova (J. Phys. Chem. A 2011, 115, 9265-9272), Campillo (ChemPhysChem 2013, 14, 915 – 922) and Tu (Proc. SPIE 4085, Fifth International Symposium on Optical Storage (ISOS 2000))
Regarding Claim 1, Pena et al. teaches visibly transparent photovoltaic device [Fig. 1, 0020-0026] comprising:
a visibly transparent substrate [1, Fig. 1, 0020];
a first visibly transparent electrode [2, Fig. 1, 0021] coupled to the visibly transparent substrate [1, Fig. 1, 0020];
a second visibly transparent electrode [6, Fig. 1, 0025] above the first visibly transparent electrode [2, Fig. 1, 0021];

a second visibly transparent photoactive layer [4, Fig. 1, 0023, the active layer can be a tandem organic active layer with two layers, examiner is interpreting the first visibly transparent active layer as one of the two layers] between the first visibly transparent electrode [2, Fig. 1, 0021] and the second visibly transparent electrode [6, Fig. 1, 0025] and in direct contact with the first visibly transparent active layer [4, Fig. 1, 0023, the active layer can be a tandem organic active layer with two layers, examiner is interpreting the first visibly transparent active layer as one of the two layers], wherein the second visibly transparent active layer [4, Fig. 1, 0023, the active layer can be a tandem organic active layer with two layers, examiner is interpreting the second visibly transparent active layer as one of the two layers] comprises a second photoactive compound [0023] and wherein the first and second visibly transparent active layer exhibits an average visible band absorption of 70% or less [Fig. 4, 0014, the graphs shows the cells with a visibly band absorption of about less than 70%]
Modified Pena et al. is silent on the first photoactive compound having a structure according to formula XXIII.
Campillo et al. teaches a SubPc which has a Boron or Aluminum center [Abstract], where the absorption of spectra of the molecules are tuned based on the center molecular providing promising photochemical properties [Abstract]
Tu et al. teaches a conventional use of SubPc which can be used in a variety of applications such as photovoltaics, where peripheral substituents provide improved solubility in common organic solvents [Abstract, and middle of page 176]. SubPc derivatives such as “C” in figure 1 provide improved solubility in common organic solvents [page 177, top of page]	

Since modified Pena et al. teaches a device with a SubPc compound and the formation of the active layer from a solution [0023], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the SubPc of modified Pena et al. with the functional groups as shown in the in figure 1 (compound of C) of Tu et al. in order to provide a SubPc with improved solubility in common organic solvents [page 177, top of page]
Jakubikova et al. teaches a naphthalocyanine compound which provides strong absorption in the infrared region making them ideal for solar cells [Abstract]. The compounds disclosed are ideal for a transparent solar cell [page 9271, bottom left in first column to top right in second column]
Since Pena et al. is concerned about improved solar efficiency [0009], it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the tin naphthalocyanine of Jakubikova et al. as the second photoactive compound of modified Pena et al. as it is merely the selection of a known photoactive materials that extend in the infrared region for solar cells in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Modified Pena et al. teaches all the structural limitations of the claim; therefore, therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. 
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 2, within the combination above, modified Pena et al. teaches wherein the second visibly transparent photoactive layer comprises a second phthalocyanine-based material [See rejection above].
Regarding Claim 4, within the combination above, Modified Pena et al. teaches all the structural limitations of the claim; therefore, therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation of “wherein the first photoactive 
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 5, within the combination above, Modified Pena et al. teaches all the structural limitations of the claim; therefore, therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation of “wherein the first photoactive compound functions as an electron acceptor material” and “wherein the second photoactive compound functions as an electron acceptor material” 
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 6, within the combination above, modified Pena et al. teaches wherein the first visibly transparent photoactive layer is coupled to the first visibly transparent electrode or wherein the first visibly transparent photoactive layer is coupled to the second visibly transparent electrode [Fig. 1, 0020-0026]
Regarding Claim 7, within the combination above, modified Pena et al. teaches wherein the first visibly transparent photoactive layer and the second visibly transparent photoactive layer correspond to separate, mixed, or partially mixed layers [Fig. 1, 0023]
Regarding Claim 21, within the combination above, modified Pena et al. teaches all the structural limitations of the claim; therefore, therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation of “wherein the first photoactive compound is visibly transparent.”
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 22, within the combination above, modified Pena et al. teaches all the structural limitations of the claim; therefore, therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation of “wherein the second photoactive compound is visibly transparent.”
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 24, within the combination above, modified Pena et al. teaches comprising:
a first buffer layer [3, Fig. 1, 0022]  in direct contact with the first visibly transparent active layer [4, Fig. 1, 0023]; or
a second buffer layer [5, Fig. 2, 0024] in direct contact with the second visibly transparent active layer [4, Fig. 1, 0023]].
Regarding Claim 25, within the combination above, modified Pena et al. teaches wherein the first buffer layer [3, Fig. 1, 0022] comprises an electron transport layer or wherein the second buffer layer comprises a hole transport layer [5, Fig. 2, 0024].
Regarding claim 26, within the combination above, modified Pena et al. teaches wherein the first buffer layer is between the first visibly transparent active layer and the first transparent 
Regarding Claim 27, within the combination above, modified Pena et al. teaches all the structural limitations of the claim; therefore, therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation of “wherein absorption of near-infrared light by the first photoactive compound drives formation and separation of electron-hole pairs.”
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 28, within the combination above, modified Pena et al. teaches all the structural limitations of the claim; therefore, therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation of “wherein absorption of near-infrared or ultraviolet light by the second photoactive compound drives formation and separation of electron-hole pairs.”

Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 29, within the combination above, modified Pena et al. teaches wherein the first visibly transparent photoactive layer and the second visibly transparent photoactive layer have a thickness of 40 nm to 500 nm [0023] meeting overlapping the claimed range of 1 nm to 300 nm.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding Claim 32, within the combination above, modified Pena et al. teaches all the structural limitations of the claim; therefore, therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation of “wherein the second visibly transparent active layer exhibits the second maximum absorption strength in the near-infrared.”
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Claim 3 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pena (US Pub No. 2014/0318609) in view of Jakubikova (J. Phys. Chem. A 2011, 115, 9265-9272), Campillo (ChemPhysChem 2013, 14, 915 – 922) and Tu (Proc. SPIE 4085, Fifth International Symposium on Optical Storage (ISOS 2000)) as applied above in addressing claim 1, in further view of Pfeiffer (US Pub No. 2013/0104968)
Regarding Claim 3, within the combination modified Pena et al. is silent on the second transparent photoactive layer comprises a naphthalenetetracarboxylic diimide
Pfeiffer et al. teaches on wherein the second visibly transparent photoactive layer comprises a naphthalenetetracarboxylic diimide [0147].
Since Pena et al. is open to variety of materials for the second visibly transparent photoactive layer [0023], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the second visibly transparent photoactive layer with the naphthalenetetracarboxylic diimide of Pfeiffer et al. as it is merely the selection of a conventional photoactive organic compounds in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Regarding Claim 23, within the combination above, modified Pena et al. is silent on have a visible transmission greater than 30% [0150].
Pfeiffer et al. teaches a solar cell with a visible transmission of 10 to 80% overlapping the limitation of greater than 30 [0150].
Since Pena et al. teaches the transmission of the device can be modified [0033], and tune the device color perception to an observer [0009], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the transparency of modified Pena et al. to the range as disclosed by Pfeiffer et al. as it merely a convention manner for tuning a device color perception in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pena (US Pub No. 2014/0318609) in view of Jakubikova (J. Phys. Chem. A 2011, 115, 9265-9272), Campillo (ChemPhysChem 2013, 14, 915 – 922) and Tu (Proc. SPIE 4085, Fifth International Symposium on Optical Storage (ISOS 2000)) as applied above in addressing claim 1, in further view of Yang (Chemical Physics Letters 511 (2011) 51–56)
Regarding Claim 13, within the combination above, modified Pena et al. is silent on the metals listed in the claim
Yang et al teaches a SubPc which comprises AlCl [page 54, table 1, bottom right of page].

The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 13, and 21-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557.  The examiner can normally be reached on 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/MICHAEL Y SUN/Primary Examiner, Art Unit 1726